DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0321771).
Regarding independent claim 1, Lee discloses a brake apparatus for a vehicle (see Abstract, FIGS. 4, 5), comprising: a screw bar (40) positioned in a caliper body (20), and rotated by power received from a motor module (50) (see ¶ 0071); a nut (33) configured to the outside of the screw bar, engaged and coupled with the screw bar (see FIGS. 4, 5; ¶ 0078), and moved toward a brake disk by the rotation of the screw bar (see ¶ 0079); a piston (30) connected to the nut, and moved with the nut (see FIGS. 4, 5; ¶¶ 0078, 0079); and a first brake pad (11) connected to the piston, and moved with the piston so as to pressurize the brake disk (see ¶ 0061).  
Regarding claim 3, Lee discloses that the nut is formed in a pillar shape (see FIGS. 4, 5), has one end integrated with the piston (see FIGS. 4, 5), and includes a nut hole having a female screw thread formed therein (see ¶¶ 0078, 0079), the female screw thread being engaged and coupled with a male screw thread of the screw bar (see ¶¶ 0078, 0079).  
Regarding claim 8, Lee discloses that a second brake pad (12) coupled to the caliper body so as to face the first brake pad (see FIGS. 4, 5), and contacted with the brake disk (see FIGS. 4, 5).  
Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al. (US 2015/0362033).
Regarding independent claim 1, Yasui discloses a brake apparatus for a vehicle (see Abstract, FIGS. 1, 9), comprising: a screw bar (SFT) positioned in a caliper body (CPR), and rotated by power received from a motor module (MTR); a nut (CLN, NUT) configured to the outside of the screw bar (see FIG. 9), engaged and coupled with the screw bar (see FIG. 9), and moved toward a brake disk by the rotation of the screw bar (see ¶ 0020); a piston (PSN) connected to the nut, and moved with the nut (see ¶ 0020); and a first brake pad (MSB) connected to the piston (see FIG. 9), and moved with the piston so as to pressurize the brake disk (see ¶ 0020).  
Regarding claim 3, Yasui discloses that the nut is formed in a pillar shape (see FIG. 9), has one end integrated with the piston (see FIG. 9, ¶ 0173), and includes a nut hole having a female screw thread formed therein (see FIG. 9), the female screw thread being engaged and coupled with a male screw thread of the screw bar (see ¶ 0173).
Regarding claim 4, Yasui discloses that the piston is formed in a pillar shape whose one side is open (see FIG. 9), covers an outer surface of the nut (see FIG. 9), has a larger length than a protruding length of the nut (see FIG. 9), and includes an insertion portion into which the screw bar is inserted (see FIG. 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0321771), as applied to claims 1 and 3, above, and further in view of Booz et al. (US 6,471,017).
Regarding claim 2, Lee discloses that the nut and the piston are formed as one body (see FIGS. 4, 5).
Lee does not disclose that the piston and the first brake pad are formed as one body.
Booz teaches a brake apparatus for a vehicle (see Abstract, FIG. 1), comprising a piston (56) and a brake pad (48, 72) formed as one body (see FIG. 2).  
It would have been obvious to form the piston and brake pad of Lee as one body to provide for the function of positively retracting the brake pad from the disk, thereby eliminating brake drag (see e.g. Booz, col. 6, lines 1-12). 
Regarding claim 5, Booz teaches that the first brake pad comprises: a first back plate (72) formed as one body with the piston (see FIG. 2), and disposed on one side of the brake disk (see FIG. 2); and a first friction member (48) coupled to the first back plate (see FIG. 2), and configured to pressurize the brake disk (see FIG. 2; col. 5, lines 53-67).  
Regarding claim 9, Lee does not disclose that the second brake pad comprises: a second back plate coupled to the caliper body, and disposed on the other side of the brake disk; and a second friction member coupled to the second back plate, and contacted with the brake disk.  
Booz teaches a brake apparatus for a vehicle (see Abstract, FIG. 1) comprising a second brake pad (see FIG. 2, left-brake pad (48)) comprising: a second back plate coupled to the caliper body (see FIG. 2), and disposed on the other side of the brake disk (see FIG. 2); and a second friction member coupled to the second back plate, and contacted with the brake disk (see FIG. 2).
It would have been obvious to configure the brake pad of Lee to have a back plate and a friction member attached thereto, to implement a well-known construction of brake pads that provides structural support for the friction member in addition to providing ease of replacement.    
Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0321771) and Booz et al. (US 6,471,017), as applied to claims 2, 5 and 9, above, and further in view of Kahr (US 5,429,216).
Regarding claim 6, neither Lee nor Booz disclose that the first friction member is detachably coupled to the first back plate.  
Kahr teaches a brake pad (see Abstract, FIGS. 1-2) comprising a first friction member (26) detachably coupled to a first back plate (10) (see e.g. col. 3, lines 31-37).  
It would have been obvious to configure the brake pad of Lee to have a removable friction lining so that the friction material can be replaced upon being worn without the need for replacing the entire backing plate, thereby saving material and costs.  
Regarding claim 7, Kahr teaches that the first back plate has a plurality of first coupling grooves (12) formed therein, and the first frictional member includes a plurality of first coupling protrusions (22) coupled to the plurality of first coupling grooves, respectively (see FIG. 6).  
Regarding claim 10, neither Lee nor Booz disclose that the second friction member is detachably coupled to the second back plate.  
Kahr teaches a brake pad (see Abstract, FIGS. 1-2) comprising a second friction member (26) detachably coupled to a second back plate (10) (see e.g. col. 3, lines 31-37).  
It would have been obvious to configure the brake pad of Lee to have a removable friction lining so that the friction material can be replaced upon being worn without the need for replacing the entire backing plate, thereby saving material and costs.  
Regarding claim 11, Kahr teaches that the second back plate has a plurality of second coupling grooves (12) formed therein, and the second frictional member includes a plurality of second coupling protrusions (22) coupled to the plurality of second coupling grooves, respectively (see FIG. 6).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

July 30, 2022